Name: 89/137/EEC: Commission Decision of 9 February 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-02-21

 Avis juridique important|31989D013789/137/EEC: Commission Decision of 9 February 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries Official Journal L 049 , 21/02/1989 P. 0037 - 0038*****COMMISSION DECISION of 9 February 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries (89/137/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 88/289/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, in conjunction with Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (4), and in particular Article 6 thereof, Whereas, in application of Decision 89/15/EEC (5), as amended by Decision 89/18/EEC (6), Member States continue to authorize imports of fresh meat and live animals from certain third countries appearing in the Annex of this Decision under the conditions laid down in that Annex; Whereas authorities of Paraguay have forwarded sufficient information on their laws on the use of substances having an oestrogenic, androgenic, gestagenic and thyrostatic action as well as specific information on the plan specifying the guarantees offered by their country in respect of monitoring of residues of substances in Group AI and II in Annex I to Decision 86/469/EEC and whereas those guarantees may be considered as equivalent to those resulting from the application of Council Directives 85/358/EEC (7) and 86/469/EEC; Whereas the authorities of this country have, moreover, guaranteed that no animals and no meat coming from animals to which substances having a thyrostatic, oestrogenic, androgenic or gestagenic action have been administered by any means will be exported to the Community; Whereas, for these types of substances, fresh meat and live animals from Paraguay should therefore continue to be imported; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 89/15/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 124, 18. 5. 1988, p. 31. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 70, 16. 3. 1988, p. 16. (5) OJ No L 8, 11. 1. 1989, p. 11. (6) OJ No L 8, 11. 1. 1989, p. 17. (7) OJ No L 191, 23. 7. 1985, p. 46. ANNEX 1.2.3 // // // // Third country // Date until which the Member States continue to authorize importations (date of unloading in Community territory) // Specifications // // // // Argentina // 31. 5. 1989 // // Australia // // // Austria // 31. 5. 1989 // // Botswana // 31. 5. 1989 // // Brazil // 31. 5. 1989 // // Bulgaria // 31. 5. 1989 // // Canada // 31. 5. 1989 // (1) // Chili // 31. 5. 1989 // // Czechoslovakia // // // Finland // // // Greenland // 31. 5. 1989 // // Hungary // // // Iceland // 31. 5. 1989 // // Malta // 31. 5. 1989 // // New Zealand // // // Norway // // // Paraguay // // // Poland // // // Romania // // // South Africa/Namibia // // // Swaziland // 31. 5. 1989 // // Sweden // // // Switzerland // // // United States of America // 31. 5. 1989 // (2) // Uruguay // // // Yugoslavia // // // Zimbabwe // // // GDR // 31. 5. 1989 // // // // (1) Importations of bovine animals and meats therefrom destined for human consumption are suspended from 1 January 1989 except for bovine animals intended for reproduction. (2) Importations of bovine animals and meats therefrom destined for human consumption are suspended from 1 January 1989.